98 F.3d 1336
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Ginnie H. WOOTEN, Plaintiff-Appellant,v.SOUTHERN BELL TELEPHONE & TELEGRAPH COMPANY, INCORPORATED,a/k/a Bell South Telecommunications, Incorporated,Defendant-Appellee.
No. 96-1480.
United States Court of Appeals, Fourth Circuit.
Oct. 15, 1996.

Randy Meares, BYRD & MEARES, Raleigh, North Carolina, for Appellant.
Paul T. Stagliano, BELLSOUTH TELECOMMUNICATIONS, INC., Atlanta, Georgia;  Robert E. Thomas, Jr., BELLSOUTH TELECOMMUNICATIONS, INC., Charlotte, North Carolina, for Appellee.
Before ERVIN,* LUTTIG, and MICHAEL, Circuit Judges.
OPINION
PER CURIAM:


1
Ginnie H. Wooten appeals from the district court's order granting summary judgment in favor of Defendant and dismissing her employment discrimination action pursuant to Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C.A. § 2000e (West 1994).  Wooten alleged discrimination on the basis of her race (black).


2
Our review of the record and the district court's opinion discloses that this appeal is without merit.  Wooten failed to establish a prima facie case of employment discrimination.  See O'Connor v. Consolidated Coin Caterers Corp., --- U.S. # 6D 6D6D# , 64 U.S.L.W. 4243 (U.S. Apr. 1, 1996) (No. 95-354);   see also McDonnell Douglas Corp. v. Green, 411 U.S. 792, 802 (1973);   Alvarado v. Board of Trustees, 928 F.2d 118, 121 (4th Cir.1991).  Moreover, she failed to rebut the legitimate, nondiscriminatory reason Defendant proffered to support its transfer of Wooten.   See Conkwright v. Westinghouse Elec. Corp., 933 F.2d 231, 234-35 (4th Cir.1991);   Texas Dep't of Community Affairs v. Burdine, 450 U.S. 248, 253, 256 (1981).


3
Accordingly, we cannot say that the district court's finding of nondiscrimination was clearly erroneous.   Anderson v. City of Bessemer, 470 U.S. 564, 574 (1985).  We therefore affirm the district court's order.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED


*
 Judge Ervin did not participate in consideration of this case.  The opinion is filed by a quorum of the panel pursuant to 28 U.S.C. § 46(d)